ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2021-06-28_ORD_01_NA_00_EN.txt.                              INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                      APPLICATION OF THE INTERNATIONAL
                       CONVENTION FOR THE SUPPRESSION
                       OF THE FINANCING OF TERRORISM
                    AND OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                           (UKRAINE v. RUSSIAN FEDERATION)


                                ORDER OF 28 JUNE 2021




                                    2021
                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                     APPLICATION DE LA CONVENTION
                  INTERNATIONALE POUR LA RÉPRESSION
                    DU FINANCEMENT DU TERRORISME
                 ET DE LA CONVENTION INTERNATIONALE
                SUR L’ÉLIMINATION DE TOUTES LES FORMES
                       DE DISCRIMINATION RACIALE
                          (UKRAINE c. FÉDÉRATION DE RUSSIE)


                             ORDONNANCE DU 28 JUIN 2021




3 Ord_1224.indb 1                                             2/08/22 13:35

                                                  Official citation:
                          Application of the International Convention for the Suppression
                         of the Financing of Terrorism and of the International Convention
                              on the Elimination of All Forms of Racial Discrimination
                              (Ukraine v. Russian Federation), Order of 28 June 2021,
                                            I.C.J. Reports 2021, p. 196




                                             Mode officiel de citation :
                           Application de la convention internationale pour la répression
                          du financement du terrorisme et de la convention internationale
                           sur l’élimination de toutes les formes de discrimination raciale
                          (Ukraine c. Fédération de Russie), ordonnance du 28 juin 2021,
                                             C.I.J. Recueil 2021, p. 196




                                                                                    1224
                                                                     Sales number
                    ISSN 0074-4441                                   No de vente:
                    ISBN 978-92-1-003886-7

                                     © 2022 ICJ/CIJ, United Nations/Nations Unies
                                         All rights reserved/Tous droits réservés

                                          Printed in France/Imprimé en France




3 Ord_1224.indb 2                                                                             2/08/22 13:35

                                                      28 JUNE 2021

                                                           ORDER




                      APPLICATION OF THE INTERNATIONAL
                       CONVENTION FOR THE SUPPRESSION
                       OF THE FINANCING OF TERRORISM
                    AND OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                       (UKRAINE v. RUSSIAN FEDERATION)




                         APPLICATION DE LA CONVENTION
                      INTERNATIONALE POUR LA RÉPRESSION
                        DU FINANCEMENT DU TERRORISME
                     ET DE LA CONVENTION INTERNATIONALE
                    SUR L’ÉLIMINATION DE TOUTES LES FORMES
                           DE DISCRIMINATION RACIALE
                       (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                                     28 JUIN 2021

                                                    ORDONNANCE




3 Ord_1224.indb 3                                                    2/08/22 13:35

                    196




                                   INTERNATIONAL COURT OF JUSTICE


        2021
                                                    YEAR 2021
       28 June
     General List                                   28 June 2021
      No. 166

                      APPLICATION OF THE INTERNATIONAL
                       CONVENTION FOR THE SUPPRESSION
                        OF THE FINANCING OF TERRORISM
                    AND OF THE INTERNATIONAL CONVENTION
                       ON THE ELIMINATION OF ALL FORMS
                           OF RACIAL DISCRIMINATION
                                   (UKRAINE v. RUSSIAN FEDERATION)



                                                      ORDER




                        The President of the International Court of Justice,
                       Having regard to Article 48 of the Statute of the Court and to Article 44,
                    paragraphs 3 and 4, of the Rules of Court,
                       Having regard to the Order dated 8 November 2019, whereby the
                    Court fixed 8 December 2020 as the time‑limit for the filing of the Counter‑­
                    Memorial of the Russian Federation, as well as to the Orders dated
                    13 July 2020 and 20 January 2021, whereby the Court, at the request of
                    the Respondent, extended that time‑limit first until 8 April 2021 and then
                    until 8 July 2021;
                       Whereas, by a letter dated 17 June 2021, the Agent of the Russian
                    Federation, Mr. Grigory Lukiyantsev, requested the Court to further extend
                    by one month the time‑limit for the filing of the Counter‑Memorial,
                    explaining that two key individuals involved in the preparation of that
                    pleading had been diagnosed with COVID‑19 and were temporarily
                    ­prevented from working because of the severe effects of the virus; and

                    4




3 Ord_1224.indb 4                                                                                   2/08/22 13:35

                    197 	     application of the icsft and cerd (ord. 28 VI 21)

                    whereas, upon receipt of this letter, the Registrar transmitted a copy there­
                    of to the Agent of Ukraine, in accordance with Article 44, paragraph 3,
                    of the Rules of Court;
                       Whereas, by a letter dated 23 June 2021, the Agent of Ukraine,
                    Mr. Yevhenii Yenin, stated that, in light of the circumstances mentioned
                    in the letter of the Agent of the Russian Federation, his Government did
                    not object to a further one‑month extension of the time‑limit for the filing
                    of the Counter‑Memorial;
                     Taking into account the views of the Parties,
                     Extends to 9 August 2021 the time‑limit for the filing of the Counter‑
                    Memorial of the Russian Federation; and
                     Reserves the subsequent procedure for further decision.

                      Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this twenty-­eighth day of June, two thou-
                    sand and twenty‑one, in three copies, one of which will be placed in the
                    archives of the Court and the others transmitted to the Government of
                    Ukraine and the Government of the Russian Federation, respectively.

                                                               (Signed) Joan E. Donoghue,
                                                                            President.
                                                                (Signed) Philippe Gautier,
                                                                             Registrar.




                    5




3 Ord_1224.indb 6                                                                                   2/08/22 13:35

                    ISBN 978-92-1-003886-7




3 Ord_1224.indb 8                            2/08/22 13:35

